       2:17-cr-20037-JES-JEH # 176          Page 1 of 6                                           E-FILED
                                                                 Friday, 07 December, 2018 05:16:36 PM
                                                                            Clerk, U.S. District Court, ILCD


                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )       Crim. No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
       Defendant.                          )

               REPLY TO GOVERNMENT’S RESPONSE TO MOTION TO
               STRIKE NON-STATUTORY AGGRAVATING FACTOR OF
                     VULNERABILITY OF THE VICTIM (R. 105)

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Reply to the Government’s Response to the Motion to the Motion

to Strike the Non-Statutory Aggravating Factor of Victim Vulnerability (R. 105) states as

follows:

       In its Response, the government argues that the constitutional requirement that

an aggravating circumstance narrow the class of defendants who warrant the death

penalty applies only to statutory aggravators and is inapplicable to non-statutory

aggravators. (R. 150 at 7, 12) (citing Arave v. Creech, 507 U.S. 463, 474 (1993)). In fact, the

opinion in Creech offers no support for the government’s position. As a plurality of the

Supreme Court made clear in Jones v. United States, 527 U.S. 373, 401 (1999) (plurality

opinion), the full Court has never drawn a distinction between non-statutory and


                                               1
       2:17-cr-20037-JES-JEH # 176         Page 2 of 6



statutory aggravators with respect to the narrowing requirement. Mr. Christensen

respectfully submits that the reasoning of those courts that have held that the

narrowing requirement is fully applicable to non-statutory aggravators is persuasive

and should be followed by this Court.

       Under the Federal Death Penalty Act, 18 U.S.C. § 3591 et seq., non-statutory

aggravating factors are assigned “a constitutionally significant role.” United States v.

Friend, 92 F. Supp. 2d 534, 536 (E.D. Va. 2000). While not a part of the determination of

whether a defendant is eligible for a death sentence, “non-statutory aggravators assume

great significance in the selection decision,” i.e. the decision whether, among those who

are eligible for a death sentence, this particular defendant is actually deserving of the

ultimate punishment. Id. at 541. Congress clearly recognized this fact, for it required

that non-statutory aggravators, just like statutory aggravators, must be proven beyond

a reasonable doubt before they may be considered by the jury. Id. at 536. In the selection

decision, just as much as in the eligibility decision, the jury’s discretion must be

“’suitably directed and limited so as to minimize the risk of wholly arbitrary and

capricious action.’” Id. at 539 (quoting Gregg v Georgia, 428 U.S. 153, 188-89 (1976)).

Accordingly, aggravating factors that inform the selection decision must meet the same

constitutional requirements as those that underlie the eligibility decision, including that

they not be overbroad. Id. at 541.

       Other district courts to consider the question have agreed with the analysis of

Judge Payne in Friend. For example, in United States v. Johnson, 136 F. Supp. 2d 553, 561-

                                              2
       2:17-cr-20037-JES-JEH # 176          Page 3 of 6



62 (W.D. Va. 2001), the court found that non-statutory aggravators must meet

constitutional requirements regarding vagueness, overbreadth, relevance and reliability

in order “[t]o prevent a return of the time when death sentences were ‘wantonly and

freakishly imposed’ and to assure that an aggravating factor does not resurrect the

randomness prohibited by Furman v. Georgia, 408 U.S. 238, 313 (1972).” In United States

v. Lentz, 225 F. Supp. 2d 666, 671 (E.D. Va. 2002), the court reached the same conclusion,

noting that “[f]or the purposes of the constitutional bar against overbreadth, the

Supreme Court does not draw a distinction between statutory and non-statutory

aggravating factors” and “find[ing] no reason to depart from established Supreme

Court precedent and other district courts to apply a less stringent standard to non-

statutory aggravating factors.” See also United States v. Sampson, 335 F. Supp. 2d 166, 215-

16 (D. Mass. 2004) (holding that non-statutory aggravator of murder to eliminate a

witness not overbroad so long as eliminating a witness was sole or dominant motive for

homicide); United States v. Rodriguez, No. C2-04-55 (D.N.D. November 30, 2005) (noting

that every aggravating factor is a capital case must meet three criteria, including that it

must not be overbroad).

       The opinion upon which the government principally relies for its argument that

non-statutory aggravators need not narrow the class of defendants who are subjected to

the death penalty, United States v. Fields, 516 F.3d 923, 945 (10th Cir. 2008), is highly

unpersuasive. In that case, the court rejected a challenge to the overbreadth of a non-

statutory aggravating factor of causing mental anguish to the victim. Id. at 944-45. It did

                                              3
       2:17-cr-20037-JES-JEH # 176        Page 4 of 6



so, however, based on the assertion that its decision was compelled by the Supreme

Court’s opinion in Jones, 527 U.S. 373. Id. at 945 (“Under Jones, the mental-anguish

aggravator in the present cases was not overbroad.”). It apparently failed to recognize,

or certainly to acknowledge, the fact that the relevant portion of the Jones opinion was

joined by only four members of the Court and thus does not constitute binding

precedent. Id. (referring to the opinion as written by “the Court”).

      As noted in the Motion, (R. 105 at 4-5), the non-statutory aggravating factor of

victim vulnerability based on a limited ability to communicate in English and small

stature encompasses huge swaths of the population and fails to adequately inform the

jury what it must find in order to impose the death penalty. This is supported by the

government’s own theory, which states “the United States will prove the defendant

employed a specific method to lure vulnerable victims into his car, and that Ms. Zhang

was particularly susceptible to his methods.” (R. 150 pg. 13, emphasis added) Those

other “vulnerable victims” are allegedly two other women (K.K. and E.H.) who are,

based on the information available, average-sized English-speakers. If a “vulnerable

victim” includes any woman on the street, then the term cannot possibly provide a

principled basis on which to determine whether a person lives or dies. Therefore, the

Court should strike this factor on the ground that it is unconstitutionally vague and

overbroad.

      WHEREFORE, Defendant requests that the relief requested in the Motion be

granted.

                                            4
2:17-cr-20037-JES-JEH # 176    Page 5 of 6




     Respectfully submitted,

     /s/Elisabeth R. Pollock                 /s/ George Taseff
     Assistant Federal Defender              Assistant Federal Defender
     300 West Main Street                    401 Main Street, Suite 1500
     Urbana, IL 61801                        Peoria, IL 61602
     Phone: 217-373-0666                     Phone: 309-671-7891
     FAX: 217-373-0667                       Fax: 309-671-7898
     Email: Elisabeth_Pollock@fd.org         Email: George_Taseff@fd.org

     /s/ Robert Tucker                       /s/ Julie Brain
     Robert L. Tucker, Esq.                  Julie Brain, Esq.
     7114 Washington Ave                     916 South 2nd Street
     St. Louis, MO 63130                     Philadelphia, PA 19147
     Phone: 703-527-1622                     Phone: 267-639-0417
     Email: roberttuckerlaw@gmail.com        Email: juliebrain1@yahoo.com




                                 5
       2:17-cr-20037-JES-JEH # 176       Page 6 of 6



                             CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            6
